WALTER, Justice.
The State of Texas recovered a judgment of forfeiture against a 1962 International Truck owned by Robert E. Chambers. The trial court found that the truck had been used to transport a dangerous drug in violation of Article 725d of the Vernon’s Ann.Penal Code. The judgment is dated June 7, 1973. Chambers has appealed.
Article 725d was repealed by the Texas Controlled Substances Act, House Bill No. 447, on August 27, 1973. Chambers contends that since House Bill No. 447 has no savings clause relating to forfeiture proceedings under the repealed law these proceedings should be dismissed.
The principle of law that forfeiture actions and penalties imposed by statute abate with repeal of the statute has been sustained in National Carloading Corporation v. Phoenix-El Paso Express, 142 Tex. 141, 176 S.W.2d 564 (1943) and in Galveston, H. & H. R. Co. v. Anderson, 229 S.W. 998 (Tex.Civ.App. Galveston 1920, writ ref.). The Court in Anderson cites several authorities directly in point on this question.
The judgment is reversed and the cause is dismissed.